DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 9/10/2020 for application number 17/017,586. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 - 20 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4, 7, 9, 12, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (Foreign Reference WO 2020/096639 A1) (Haghighat hereinafter), Mestery et al. (U.S. Publication 2021/0026692) (Mestery hereinafter) and Peterson et al. (U.S. Publication 2017/0357442) (Peterson hereinafter).
8.    	As per claim 1, Haghighat  serverless function execution system, comprising:
an application router, implemented at least partially in hardware, configured to route received user commands to associated serverless functions [“The incoming request may be a trigger such as, for example, an IoT event and/or FaaS event such as user request for executing a function developed by the user.  In one example, block 4324 is conducted by a user interface handler such as, for example, the user interface handler 4300 (FIG. 43A), already discussed. A server location is selected at block 4326 based on the token, wherein illustrated block 4328 invokes the function at the selected server location.” pg. 242, lines 24 - 27

; 
The fourth component is a FaaS container, which provides a function execution environment where function code is downloaded and instantiated in a container or in other isolated execution alternatives,” pg. 15, lines 4 – 7]; and
the application router routes the specific serverless function to the function computation system; the function computation system executes the specific serverless function in an isolation container and returns a response to the application router [The serverless service platform 203 may also include a networking and messaging module 203b to trigger and route one or more events associated with executing the serverless function code 201 among end-points of a CSP network,” pg. 2, lines 21 – 24];
Haghighat does not explicitly disclose but Mestery discloses in response to a user command received from the external messaging system: the application router determines a set of serverless functions associated with the user command; the application router determines a specific serverless function in the set of serverless functions associated with the user command [“The network 100 includes an external client 102 that communicates with the network 100. A DNS server 104 is used to identify, based on a DNS request from the client 102, serverless function nodes 110A, 110B and 110C,” ¶ 0028].
It would have been obvious to one of ordinary skill in the art, having the teachings of Haghighat and Mestery available at the time the invention was made, to modify the system and method for FaaS system enhancements as taught by Haghighat 
Haghighat and Mestery do not explicitly disclose but Peterson discloses a function computation system, implemented at least partially in hardware, configured to receive user commands via an external messaging system [“The messaging app 409, in response to a send command received from the user, sends a message (if any) and content received from the extension app 407, and an app identifier which identifies the app 407 (and optionally an icon of the app 407), and the resource locator and the data (if any) and a session identifier to the second device through the one or more messaging servers 403 which pass the communication 419 to the second device 405 (also referred to as client device 405).” ¶ 0095]; and the application router sends the response to the external messaging system [“After downloading and installing the extension app, processing can proceed to operation 313 in FIG. 6 in which the extension app is launched and the content and other data used or created by the remote extension app is passed (via IPC) to the extension app by the messaging app, and the extension app is displayed in either a compact or expanded view in one embodiment and the content created by the remote extension app is displayed within that view. As shown in FIG. 6, operation 313 also follows operation 307 if operation 307 determines that the extension app is installed. FIG. 5E shows one example of the result of operation 313,” ¶ 0088].

9.    	As per claim 4, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat further teaches wherein code for the serverless functions are stored in a function storage system connected to the function computation system [“As shown in FIG. 2A, the serverless service platform 203 has a serverless services manager 203a to receive the serverless function code 201, and store the serverless function code 201 to a storage, and schedule the execution of the serverless function code 201 using required computer resources such as containers,” pg. 2, lines 15 – 21].
10.    	As per claim 7, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat further teaches wherein serverless execution namespaces are used to separate sets of serverless functions in the function computation system [“the serverless service platform 203 has a serverless services manager 203a to receive the serverless function code 201, and store the serverless function code 201 to a storage, and schedule the execution of the serverless function code 201 using required computer resources such as containers,” pg. 2, lines 18 – 21].

12.	As per claim 12, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.
13.	As per claim 15, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.
14.	As per claim 17, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15.	As per claim 20, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.
16.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat, Mestery and Peterson in further view of Jain et al. (U.S. Publication 2020/0278852) (Jain hereinafter).
17.    	As per claim 2, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat, Mestery and Peterson do not explicitly disclose but Jain discloses wherein a textual command prefix is used to identify the set of serverless functions associated with the user command [“receiving text input by the user to a text field of a user interface of the application; and identifying, from among a set of program modules compatible with the application, a proper subset of program modules that are relevant to the text input by the user,” cl. 6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Haghighat, Mestery, Peterson and Jain available at the time the invention was made, to modify the system and method for FaaS system enhancements as taught by Haghighat, Mestery and Peterson to include the capability of publishing customized application modules as taught by Jain thereby enhancing system usability and maintainability by facilitating the rapid identification of available resources based on user input.
18.	As per claim 10, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.
19.	As per claim 18, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat, Mestery and Peterson in further view of Clark et al. (U.S. Patent 7,191,253) (Clark hereinafter).
21.    	As per claim 3, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat, Mestery and Peterson do not explicitly disclose but Clark discloses wherein the response sent to the external messaging system is sent asynchronously by the application router [“After processing the received request, the handler application returns a response to the request to the requesting client computer system via the asynchronous messaging service application residing with it in one of the processing sub-spaces,” Abstract].
It would have been obvious to one of ordinary skill in the art, having the teachings of Haghighat, Mestery, Peterson and Clark available at the time the invention was made, to modify the system and method for FaaS system enhancements as taught by Haghighat, Mestery and Peterson to include the capability of asynchronous messaging as taught by Clark thereby enhancing system efficiency by facilitating improved handling of response messages.
22.	As per claim 11, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
23.	As per claim 19, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 3 above.
24.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat, Mestery and Peterson in further view of Kanazawa et al. (U.S. Publication 2007/0169068) (Kanazawa hereinafter).
25.    	As per claim 5, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat, Mestery and Peterson do not explicitly disclose but Kanazawa discloses wherein the execution of the specific serverless function includes decrypting secret values and passing the decrypted secret values as parameters to the specific serverless function [“The parameter key processing unit 121 decrypts, with the common key, the parameter key sent back from the parameter key processing unit 211 on the dynamic library 2 side, and then passes the decrypted parameter key to the function Z 122,” ¶ 0024].
It would have been obvious to one of ordinary skill in the art, having the teachings of Haghighat, Mestery, Peterson and Kanazawa available at the time the invention was made, to modify the system and method for FaaS system enhancements as taught by Haghighat, Mestery and Peterson to include the capability of secure function calling as taught by Kanazawa thereby enhancing system security by implementing a simple mechanism to provide additional system integrity.
26.	As per claim 13, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.
27.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat, Mestery and Peterson in further view of Kessler et al. (U.S. Patent 9,420,326) (Kessler hereinafter).
28.    	As per claim 6, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat, Mestery and Peterson do not explicitly disclose but Kessler discloses wherein a user command is executed to create one or more additional commands [“At step 910, the media guidance application creates (e.g., using control circuitry 304) an augmented user command sequence based on the original user command sequence and the additional input. For example, the media guidance application may remove the commands that were undone from the original user command sequence to form the augmented user command sequence,” col. 32, lines 24 – 32].
It would have been obvious to one of ordinary skill in the art, having the teachings of Haghighat, Mestery, Peterson and Kessler available at the time the invention was made, to modify the system and method for FaaS system enhancements as taught by Haghighat, Mestery and Peterson to include the capability of publishing controlling user equipment as taught by Kessler thereby enhancing system usability and maintainability by streamlining the process of command creation.
29.	As per claim 14, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.
30.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat, Mestery and Peterson in further view of Kram et al. (U.S. Publication 2020/0084209) (Kram hereinafter).
31.    	As per claim 8, Haghighat, Mestery and Peterson teach the serverless function execution system as recited in Claim 1.  Haghighat, Mestery and Peterson do not explicitly disclose but Kram discloses wherein the serverless function execution system limits executing user commands based on a messaging system identity of a user that entered the received user command [“the NMS controller is configured to send a negative acknowledgement (NAK) to the user in response to a user request that attempts to perform an operation on equipment not assigned or restricted to the user based on the partition mapping table and a domain identifier associated with the user request,” cl. 10].

32.	As per claim 16, it is a method claim having similar limitations as cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193